           Case 4:19-cv-05206-JST Document 18 Filed 09/27/19 Page 1 of 8



 1   XAVIER BECERRA                                                 MAURA HEALEY
     Attorney General of California                                 Attorney General of Massachusetts
 2   DAVID A. ZONANA, State Bar No. 196029                          MATTHEW IRELAND
     Supervising Deputy Attorney General                            TURNER SMITH
 3   DAVID G. ALDERSON, State Bar No. 231597                        Assistant Attorneys General
     Supervising Deputy Attorney General                              Office of the Attorney General
 4   GEORGE TORGUN, State Bar No. 222085                              Environmental Protection Division
     TARA MUELLER, State Bar No. 161536                               One Ashburton Place, 18th Floor
 5   ERIN GANAHL, State Bar No. 248472                                Boston, MA 02108
     Deputy Attorneys General                                         Telephone: (617) 727-2200
 6    1515 Clay Street, 20th Floor                                    Email: Matthew.Ireland@mass.gov
      P.O. Box 70550                                                  Email: Turner.Smith@mass.gov
 7    Oakland, CA 94612-0550
      Telephone: (510) 879-1002                                     Attorneys for Plaintiff Commonwealth
 8    Fax: (510) 622-2270                                           of Massachusetts
      Email: George.Torgun@doj.ca.gov
 9
     Attorneys for Plaintiff State of California
10
     [Additional counsel listed on signature page]
11

12                                 IN THE UNITED STATES DISTRICT COURT

13                            FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                              OAKLAND DIVISION

15

16   CENTER FOR BIOLOGICAL                                  Case No. 4:19-cv-05206
     DIVERSITY, et al.,
17                                                         ADMINISTRATIVE MOTION TO
                                               Plaintiffs, CONSIDER WHETHER CASES
18                                                         SHOULD BE RELATED
                              v.
19                                                          Judge: Hon. Jon S. Tigar
     DAVID BERNHARDT, et al.,
20

21                                          Defendants.

22

23         Pursuant to Civil Local Rules 3-12 and 7-11, Plaintiffs State of California, by and through

24   Xavier Becerra, Attorney General; Commonwealth of Massachusetts, by and through Maura Healey,

25   Attorney General; State of Maryland, by and through Brian Frosh, Attorney General; State of

26   Colorado, by and through Phil Weiser, Attorney General; State of Connecticut, by and through

27   William Tong, Attorney General; State of Illinois, by and through Kwame Raoul, Attorney General;

28   People of the State of Michigan, by and through Dana Nessel, Attorney General; State of Nevada, by
                                                    1
     Administrative Motion to Consider Whether Cases Should be Related – Case No. 4:19-cv-05206
           Case 4:19-cv-05206-JST Document 18 Filed 09/27/19 Page 2 of 8



 1   and through Aaron Ford, Attorney General; State of New Jersey, by and through Gurbir S. Grewal,

 2   Attorney General; State of New Mexico, by and through Hector Balderas, Attorney General; State of

 3   New York, by and through Letitia James, Attorney General; State of North Carolina, by and through

 4   Joshua H. Stein, Attorney General; State of Oregon, by and through Ellen Rosenblum, Attorney

 5   General; Commonwealth of Pennsylvania, by and through Josh Shapiro, Attorney General; State of

 6   Rhode Island, by and through Peter F. Neronha, Attorney General; State of Vermont, by and through

 7   Thomas J. Donovan, Jr., Attorney General; State of Washington, by and through Robert W.

 8   Ferguson, Attorney General; District of Columbia, by and through Karl A. Racine, Attorney

 9   General; and the City of New York, by and through Georgia Pestana, Acting Corporation Counsel

10   (collectively, “State Plaintiffs”), respectfully move the Court to consider whether the above-entitled

11   action is related to a new action that was recently filed by State Plaintiffs in this District: State of

12   California, et al. v. Bernhardt, et al., Case No. 3:19-cv-06013-LB (N.D. Cal., complaint filed Sept.

13   25, 2019).

14         Under Civil Local Rule 3-12(a), two cases are related when: (1) they “concern substantially

15   the same parties, property, transaction or event,” and (2) it “appears likely that there will be an

16   unduly burdensome duplication of labor and expense or conflicting results if the cases are conducted

17   before different Judges.” Both conditions are met here.

18         First, the actions concern substantially the same “event” because both cases challenge actions

19   by the Secretary of the Interior and the Secretary of Commerce, acting through the U.S. Fish &

20   Wildlife Service (“FWS”) and the National Marine Fisheries Service (“NMFS”) (collectively, “the

21   Services”), to promulgate three separate final rules (“Final Rules”) that undermine key requirements

22   of the federal Endangered Species Act (“ESA”), 16 U.S.C. §§ 1531 et seq. See 84 Fed. Reg. 45,020

23   (Aug. 27, 2019) (the “Listing Rule”); 84 Fed. Reg. 44,976 (Aug. 27, 2019) (the “Interagency

24   Consultation Rule”); 84 Fed. Reg. 44,753 (Aug. 27, 2019) (the “4(d) Rule”). Also, both challenges

25   involve the same federal defendants. See Fin. Fusion, Inc. v. Ablaise Ltd., No. C-06-2451 PVT,

26   2006 WL 3734292, at *3 (N.D. Cal. Dec. 18, 2006) (holding cases were related where they involved

27   the same property and defendants).

28
                                                          2
     Administrative Motion to Consider Whether Cases Should be Related – Case No. 4:19-cv-05206
           Case 4:19-cv-05206-JST Document 18 Filed 09/27/19 Page 3 of 8



 1         Second, it is likely that there would be an unduly burdensome duplication of labor, and/or

 2   conflicting results, if the cases were conducted before different judges because both cases deal with

 3   the same facts and will involve the same administrative record for the Final Rules. Moreover, both

 4   cases involve the same or similar legal questions regarding whether Final Rules are contrary to the

 5   ESA, whether the Services provided a sufficient rationale for the Final Rules as required by the

 6   Administrative Procedure Act (“APA”), and whether the Services complied with their legal

 7   obligations under the National Environmental Policy Act (“NEPA”) in issuing the Final Rules.

 8   Compare ECF No. 1, ¶¶ 88-108, with State of California, Case No. 3:19-cv-06013-LB, ECF No. 1,

 9   ¶¶ 117-141; see also Fin. Fusion, 2006 WL 3734292, at *3–4.

10         For the foregoing reasons, and pursuant to Civil Local Rule 3-12(b), State Plaintiffs

11   respectfully request that the Court relate this case and Case No. 3:19-cv-06013-LB.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
     Administrative Motion to Consider Whether Cases Should be Related – Case No. 4:19-cv-05206
            Case 4:19-cv-05206-JST Document 18 Filed 09/27/19 Page 4 of 8



 1   Dated: September 27, 2019                                 Respectfully submitted,

 2
     XAVIER BECERRA                                            MAURA HEALEY
 3   Attorney General of California                            Attorney General of Massachusetts
     DAVID A. ZONANA
 4   Supervising Deputy Attorney General                       /s/ Matthew Ireland
     DAVID G. ALDERSON                                          MATTHEW IRELAND*
 5   Supervising Deputy Attorney General                        TURNER SMITH*
                                                                Assistant Attorneys General
 6   /s/ George Torgun                                          Office of the Attorney General
     GEORGE TORGUN, State Bar No. 222085                        Environmental Protection Division
 7   TARA MUELLER, State Bar No. 161536                         One Ashburton Place, 18th Floor
     ERIN GANAHL, State Bar No. 248472                          Boston, MA 02108
 8   Deputy Attorneys General                                   Telephone: (617) 727-2200
     1515 Clay Street, 20th Floor                               Email: Matthew.Ireland@mass.gov
 9   P.O. Box 70550
     Oakland, CA 94612-0550                                    Attorneys for Plaintiff
10   Telephone: (510) 879-1002                                 Commonwealth of Massachusetts
     Email: George.Torgun@doj.ca.gov
11
     Attorneys for Plaintiff State of California
12
     BRIAN E. FROSH                                            PHILIP J. WEISER
13   Attorney General of Maryland                              Attorney General of Colorado

14   /s/ Steven J. Goldstein                                   /s/ Eric R. Olson
     STEVEN J. GOLDSTEIN*                                      ERIC R. OLSON*
15   Special Assistant Attorney General                        Solicitor General
     Office of the Attorney General                            1300 Broadway, 10th Floor
16   200 Saint Paul Place, 20th Floor                          Denver, Colorado 80203
     Baltimore, Maryland 21202                                 Telephone: (720) 508-6548
17   Telephone: (410) 576-6414                                 Email: Eric.Olson@coag.gov
     Email: sgoldstein@oag.state.md.us
18                                                             Attorneys for Plaintiff State of Colorado
     Attorneys for Plaintiff State of Maryland
19
     WILLIAM TONG                                              KWAME RAOUL
20   Attorney General of Connecticut                           Attorney General of Illinois

21   /s/ Matthew I. Levine                                     /s/ Jason E. James
     MATTHEW I. LEVINE*                                        JASON E. JAMES*
22   DANIEL M. SALTON*                                         Assistant Attorney General
     Assistant Attorneys General                               MATTHEW J. DUNN*
23   Office of the Attorney General                            Chief, Environmental Enf./Asbestos Litig. Div.
     P.O. Box 120                                              Office of the Attorney General,
24   55 Elm Street                                             Environmental Bureau
     Hartford, CT 06141-0120                                   69 W. Washington St., 18th Floor
25   Telephone: (860) 808-5250                                 Chicago, IL 60602
     Email: Daniel.Salton@ct.gov                               Telephone: (312) 814-0660
26                                                             Email: jjames@atg.state.il.us
     Attorneys for Plaintiff State of Connecticut
27                                                             Attorneys for Plaintiff State of Illinois

28
                                                           4
      Administrative Motion to Consider Whether Cases Should be Related – Case No. 4:19-cv-05206
            Case 4:19-cv-05206-JST Document 18 Filed 09/27/19 Page 5 of 8



 1   FOR THE PEOPLE OF THE STATE OF MICHIGAN                   AARON D. FORD
                                                               Attorney General of Nevada
 2   /s/ Nathan A. Gambill
     NATHAN A. GAMBILL*                                        /s/ Heidi Parry Stern
 3   (Michigan Bar No. P75506)                                 HEIDI PARRY STERN*
     Assistant Attorney General                                (Bar. No. 8873)
 4   Environment, Natural Resources,                           Solicitor General
     and Agriculture Division                                  Office of the Nevada Attorney General
 5   P.O. Box 30755                                            555 E. Washington Ave., Ste. 3900
     Lansing, MI 48909                                         Las Vegas, NV 89101
 6   Telephone: (517) 335-7664                                 Telephone: (702) 486-3420
     Email: gambilln@michigan.gov                              Email: HStern@ag.nv.gov
 7
     Attorney for Plaintiff the People of the State of         Attorneys for Plaintiff State of Nevada
 8   Michigan

 9   GURBIR S. GREWAL                                          HECTOR BALDERAS
     Attorney General of New Jersey                            Attorney General of New Mexico
10
     /s/ Lisa Morelli                                          /s/ William Grantham
11   LISA MORELLI*                                             WILLIAM GRANTHAM*
     Deputy Attorney General                                   Assistant Attorney General
12   Environmental Enforcement &                               ANNE MINARD*
     Environmental Justice                                     Special Assistant Attorney General
13   R.J. Hughes Justice Complex                               201 Third St. NW, Suite 300
     P.O. Box 093                                              Albuquerque, NM 87102
14   Trenton, NJ 08625                                         Telephone: (505) 717-3520
     Telephone: (609) 376-2708                                 E-Mail: wgrantham@nmag.gov
15   Email: Lisa.Morelli@law.njoag.gov
                                                               Attorneys for Plaintiff State of New Mexico
16   Attorneys for Plaintiff State of New Jersey

17   LETITIA JAMES                                             JOSHUA H. STEIN
     Attorney General of New York                              Attorney General of North Carolina
18
     /s/ Mihir A. Desai                                        /s/ Amy L. Bircher
19   MIHIR A. DESAI*                                           AMY L. BIRCHER*
     Assistant Attorney General                                Special Deputy Attorney General
20   TIMOTHY HOFFMAN*                                          SCOTT A. CONKLIN*
     Senior Counsel                                            Assistant Attorney General
21   JENNIFER NALBONE                                          North Carolina Department of Justice
     Environmental Scientist                                   114 W. Edenton Street
22   Office of the Attorney General                            Raleigh, NC 27603
     Environmental Protection Bureau                           Telephone: (919) 716-6400
23   28 Liberty Street, 19th Floor                             Email: abircher@ncdoj.gov
     New York, NY 10005                                        Email: sconklin@ncdoj.gov
24   Telephone: (212) 416-8478
     Email: mihir.desai@ag.ny.gov                              Attorneys for Plaintiff State of North Carolina
25
     Attorneys for Plaintiff State of New York
26

27

28
                                                           5
      Administrative Motion to Consider Whether Cases Should be Related – Case No. 4:19-cv-05206
            Case 4:19-cv-05206-JST Document 18 Filed 09/27/19 Page 6 of 8



 1   ELLEN F. ROSENBLUM                                        JOSH SHAPIRO
     Attorney General of Oregon                                Attorney General of Pennsylvania
 2
     /s/ Paul Garrahan                                         /s/ Aimee D. Thomson
 3   PAUL GARRAHAN (pro hac vice)                              AIMEE D. THOMSON*
     Attorney-in-Charge                                        Deputy Attorney General
 4   STEVE NOVICK*                                             ANN R. JOHNSTON
     Special Assistant Attorney General                        Senior Deputy Attorney General
 5   Natural Resources Section                                 Office of Attorney General
     Oregon Department of Justice                              1600 Arch Street, Suite 300
 6   1162 Court Street NE                                      Philadelphia, PA 19103
     Salem, OR 97301-4096                                      Telephone: (267) 940-6696
 7   Telephone: (503) 947-4593                                 Email: athomson@attorneygeneral.gov
     Email: Paul.Garrahan@doj.state.or.us
 8   Email: Steve.Novick@doj.state.or.us                       Attorneys for Plaintiff
                                                               Commonwealth of Pennsylvania
 9   Attorneys for Plaintiff State of Oregon

10   PETER F. NERONHA                                          THOMAS J. DONOVAN, JR.
     Attorney General of Rhode Island                          Attorney General of Vermont
11
     /s/ Gregory S. Schultz                                    /s/ Ryan P. Kane
12   GREGORY S. SCHULTZ*                                       RYAN P. KANE*
     Special Assistant Attorney General                        Office of the Attorney General
13   Office of the Attorney General                            109 State Street
     150 South Main Street                                     Montpelier, VT 05602
14   Providence, RI 02903                                      Telephone: (802) 828-3171
     Telephone: (401) 274-4400                                 Email: ryan.kane@vermont.gov
15   Email: gschultz@riag.ri.gov
                                                               Attorneys for Plaintiff State of Vermont
16   Attorneys for Plaintiff State of Rhode Island

17   ROBERT W. FERGUSON                                        KARL A. RACINE
     Attorney General of Washington                            Attorney General of the
18                                                             District of Columbia
     /s/ Aurora Janke
19   AURORA JANKE (pro hac vice)                               /s/ Sarah Kogel-Smucker
     Special Assistant Attorney General                        SARAH KOGEL-SMUCKER*
20   Washington Attorney General’s Office Counsel              Special Assistant Attorney General
     for Environmental Protection                              Public Advocacy Division
21   800 5th Ave Ste. 2000 TB-14                               Office of the Attorney General
     Seattle, Washington 98104-3188                            441 4th Street, N.W., Suite 630 South
22   Telephone: (206) 233-3391                                 Washington, D.C. 20001
     Email: Aurora.Janke@atg.wa.gov                            Telephone: (202) 724-9727
23                                                             Email: sarah.kogel-smucker@dc.gov
     Attorneys for Plaintiff State of Washington
24                                                             Attorneys for Plaintiff District of Columbia

25

26

27

28
                                                           6
      Administrative Motion to Consider Whether Cases Should be Related – Case No. 4:19-cv-05206
           Case 4:19-cv-05206-JST Document 18 Filed 09/27/19 Page 7 of 8



 1                                                            GEORGIA M. PESTANA
                                                              Acting Corporation Counsel
 2                                                            for the City of New York

 3                                                            /s/ Antonia Pereira
                                                              ANTONIA PEREIRA*
 4                                                            Assistant Corporation Counsel
                                                              New York City Law Department
 5                                                            Environmental Law Division
                                                              100 Church Street, Room 6-140
 6                                                            New York, New York 10007
                                                              Telephone: (212) 356-2309
 7                                                            Email: anpereir@law.nyc.gov

 8                                                            Attorneys for Plaintiff City of New York

 9
                                                              *Application for admission pro hac vice
10                                                            forthcoming

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          7
     Administrative Motion to Consider Whether Cases Should be Related – Case No. 4:19-cv-05206
           Case 4:19-cv-05206-JST Document 18 Filed 09/27/19 Page 8 of 8



 1                                        CERTIFICATE OF SERVICE

 2           I, Ryan Mallard, am employed by the State of California, Office of the Attorney General. I
     am over the age of eighteen years and not a party to this action. My business address is 1515 Clay
 3
     Street, 20th Floor, Oakland, CA 94612.
 4
            I hereby certify that on September 27, 2019, I electronically filed the foregoing
 5   ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
     with the Clerk of Court using the CM/ECF system, which will send notification of the same to all
 6   CM/ECF participants.
 7
          In addition, I served via overnight mail the foregoing ADMINISTRATIVE MOTION TO
 8   CONSIDER WHETHER CASES SHOULD BE RELATED on the parties identified below:

 9
     David Bernhardt                                             United States Fish and Wildlife Service
10   Secretary of the Interior                                   1849 C Street, NW, Room 3358
11   U.S. Department of the Interior                             Washington, DC 20240
     1849 C Street, NW
12   Washington, DC 20240

13   Wilbur Ross                                                 National Marine Fisheries Service
     Secretary of Commerce                                       1315 East-West Highway
14   U.S. Department of Commerce                                 14th Floor
15   1401 Constitution Ave., NW                                  Silver Spring, MD 20910
     Washington, DC 20230
16

17          I hereby declare under the penalty of perjury under the laws of the United States that the
     foregoing is true and correct.
18
             Executed on this 27th day of September, 2019 in Oakland, California.
19

20                                                             /s/ Ryan Mallard
                                                               Ryan Mallard
21

22

23

24

25

26

27

28
                                                          8
     Administrative Motion to Consider Whether Cases Should be Related – Case No. 4:19-cv-05206
